Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has demonstrated that withdrawn claims 7, 10-16, 24 and 34-41 are structurally readable on the elected species. 
Claims 1-16 and 18-43 are pending.  
Claims of 1-6, 9, 21-23 and 42 were previously elected.  Claims 7, 10-16, 24 and 34-41 are rejoined.  Therefore, claims 1-7, 9-16, 21-24, 34-42 are treated on the merits, below. 
Claims 8, 18-20, 25-33 and 43 are withdrawn. 


The rejection under section 112(a) is withdrawn in favor of Applicant’s amendments limiting the LIG to antibodies and fragments thereof. 

The rejections under section 112(b) are withdrawn in view of Applicant’s amendments in connection with this ground of rejection.

The prior art rejections under sections 102 and 103 are withdrawn in favor of the following new grounds of rejection:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 21-24, 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over:
WO 2016/207089 (published 12/29/2016, priority to 6/22/2015) (English equivalent is US 2018/0169256 and the rejection will refer to passages in the US document) (WO 089): or
Lerchen et al WO 2015/096982 (English equivalent is US 2016/0346402 and the rejection will refer to passages in the US document) (WO 982);
both in view of:
U.S. Publication No. 20150258203 based on an application by Vlahov et al. (Vlahov).


WO 089 teaches the following compound:

    PNG
    media_image1.png
    361
    445
    media_image1.png
    Greyscale

see page 65 of the U.S. equivalent.

WO 982 teaches the following compound:

    PNG
    media_image2.png
    169
    277
    media_image2.png
    Greyscale
see definitions at pages 49+ of the U.S. equivalent.




The primary reference may explicitly fail to teach compounds of Formula (Ia) with D-amino acids, i.e. unnatural amino acids.   However, it is for that proposition that the examiner joins Vlahov, which specifically teaches conjugates with these D-amino acids:

    PNG
    media_image3.png
    236
    431
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    197
    421
    media_image4.png
    Greyscale

Vlahov specifically teaches the following compounds with peptide prodrugs:

    PNG
    media_image5.png
    217
    669
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    266
    643
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    185
    647
    media_image7.png
    Greyscale


	
	In this way, those of ordinary skill could have applied the D-amino acids of Vlahov in the manner required and in a predictable fashion for the purposes of obtaining the recited conjugates.  As outlined above, the primary references teach the recited conjugates with L-amino acids in the structure.  Vlahov is added for the proposition that D-amino acids applicable to these conjugates.  Specifically, Vlahov teaches that the particular known technique of using D-amino acids in these conjugates was recognized as part of the ordinary capabilities of one skilled in the art:

    PNG
    media_image8.png
    75
    424
    media_image8.png
    Greyscale

In this way, those of ordinary skill would have recognized that applying the known technique to other conjugates, such as those described by the primary references, would have yielded predictable results.  Accordingly, using D-amino acids in the conjugates of the primary references would have been prima facie obvious.

The double patenting rejections are withdrawn in favor of the following new grounds of rejection under this section:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-16, 21-24, 34-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-39 of U.S. Patent No. 10022453;
Claims 1-51 of U.S. Patent No. 11123439
Claims 1-20 and 22-24 of copending Application No. 16/472749; and
Claims 1-35 and 37-39 of copending Application No. 16/472634
all in view of Vlahov.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite compounds and conjugates that overlap in scope with those covered by the rejected claims in a manner rendering he instant claims prima facie obvious.  Specifically, the difference between the instant claims and the conflicting claims is that the conflicting claims do not recite the instant compounds and conjugates with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). However, the conflicng claims recite the elements of the claimed compounds and conjugates with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
In particular, as outlined above, the conflicting claims recite conjugates with L-amino acids in the structure.  Vlahov is added for the proposition that D-amino acids applicable to these conjugates.  Specifically, Vlahov teaches that the particular known technique of using D-amino acids in these conjugates was recognized as part of the ordinary capabilities of one skilled in the art:

    PNG
    media_image8.png
    75
    424
    media_image8.png
    Greyscale

In this way, those of ordinary skill would have recognized that applying the known technique to other conjugates, such as those described by the conflicting claim, would have yielded predictable results.  Accordingly, using D-amino acids in the conjugates of the conflicting claims would have been prima facie obvious.
Rejections over copending applications are provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642